Citation Nr: 0604804	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-30 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the left knee, status post 
medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1955 
to February 1955.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

Manifestations of the veteran's service-connected 
degenerative joint disease of the left knee, status post 
medial meniscectomy include limitation of extension from 10 
to 15 degrees, and limitation of flexion to 95 degrees to 110 
degrees, with complaints of pain and discomfort on motion. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5010-5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  It is pointed that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate claims in the case of "downstream" issues, 
i.e., issues related to the claim but arising after the 
beginning of the claims process, if appropriate notice was 
furnished prior to the initial decision.  See VAOPGCPREC 8-
03; 69 Fed. Reg. 25180 (2004).  In this case, the veteran's 
appeal arises out of his claim of entitlement to service 
connection for a left knee disorder, and a September 2000 
letter informed him of the information necessary to 
substantiate this claim, and that VA would obtain all service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
private medical treatment records regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
This letter also essentially asked that he provide any 
evidence in his possession that pertained to his claims.

There is no indication in the record that additional relevant 
evidence is available and not part of the claims file.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied. 

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA examination report, and private 
medical records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.

In a September 2004 statement, the veteran's representative 
argued that a remand for a new VA examination was required 
because the examination on file was old, having been 
completed in December 2001.  VA's duty to assist includes 
providing a new medical examination when a claimant asserts 
or provides evidence that his service-connected disability is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of his current 
condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also 
38 C.F.R. § 3.327(a).  However, in the absence of assertions 
or evidence that the disability has undergone an increase in 
severity since the time of the last examination, the passage 
of time since an otherwise adequate examination does not 
necessitate a new examination.  VAOPGCPREC 11-95; 60 Fed. 
Reg. 43,186 (1995).  A new examination is not required here 
because the veteran has not asserted or provided evidence 
that his left knee disorder has worsened since December 2001.  
In addition, January 2003 private medical records regarding 
the veteran's left knee disorder have been associated with 
the claims file.  VA's duty to assist has been met.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In January 2002, the veteran's knee disorder was service-
connected and assigned a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5261, effective 
September 14, 2000.  Under Diagnostic Code 5010, arthritis 
due to trauma is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005), for degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under the provisions of Diagnostic Code 5261, 
limitation of extension of the leg provides a 20 percent 
rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  
Accordingly, the rating assigned for the veteran's 
service-connected left knee disorder contemplates arthritis 
of the left knee with limitation of extension to 15 degrees.  
Id. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the current appeal is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for this disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

Private medical records from August 2000 indicate that the 
veteran reported episodic knee pain since a 1959 knee surgery 
with worsening symptoms in the 1980's until he underwent 
arthroscopic knee surgery.  The veteran reported that he has 
been unable to fully extend his knee since the 1988 surgery.  
He reported swelling with increased activity and denied any 
locking or give-way.  Upon physical examination, the examiner 
found the veteran's gait was mildly protected on the left and 
that full extension of the knee was not possible.  The 
examiner found that heel and toe walking increased knee 
complaints, deep tendon reflexes were 2+, and pinprick was 
intact.  There was 5/5 strength bilaterally in the lower 
extremities.  Range of motion testing of the left knee 
demonstrated extension limited to -10 to -15 degrees, with 
flexion limited to 110 degrees.  The examiner found moderate 
crepitus on the left knee.  Patellofemoral grind sign 
produced mild symptoms on the left knee.  Lachman's test, 
varus/valgus stress test, and McMurray's test were negative.  
The examiner noted mild tenderness over the medial aspect, 
not particularly isolated to the medial joint line.  The 
examiner assessed significant medial compartment 
osteoarthritis.  Radiographic testing confirmed this 
assessment and suggested a relative genu varus deformity.  
The impression was hypertrophic/osteoarthritic osseous 
degenerative changes, and not acute fracture or subluxation-
dislocation deformity.

A December 2001 VA joints examination was conducted.  The 
veteran reported pain that awakened him at night, and that he 
experienced weakness and stiffness, swelling below the knee, 
and instability.  The veteran denied any locking.  The 
veteran stated that flare-ups occur with increased activity 
and cold, damp weather, and cause limited ability to 
ambulate, a limp, and the use of crutches for a few days.  
The veteran reported that the disorder has had a significant 
impact on his life because he had been a very active person, 
but now was unable to hunt for six years, could not walk 
easily on uneven ground as would occur when walking in the 
woods, could not cut wood, had discomfort after walking one-
fourth mile, and could only travel up and down stairs by 
alternating legs. 

Upon physical examination of the left knee, the examiner 
found mild effusion in the subpatellar area, and tenderness 
to palpation of the later aspect of the knee inferior and 
superior to the patella.  The examiner found no erythema, but 
found crepitus throughout the range of motion, and 
degenerative changes.  Range of motion testing revealed 
flexion of 100 degrees with pain present on the end range of 
flexion.  Extension was limited to -12 degrees, with less 
discomfort.  Strength in flexion and extension was 5/5.  The 
examiner noted that the veteran's gait was stable and not 
antalgic, although at a slower than normal pace.  The 
examiner noted no instability, a negative McMurray's test, 
and a 10 degree varus deformity.  The examiner diagnosed 
degenerative joint disease of the left knee and torn medial 
meniscus status post medial meniscectomy.  X-rays showed 
moderate degenerative arthritis.

Private medical records from January 2003 reflect that the 
veteran's gait was remarkable for mild knee flexion 
contracture on the left.  Range of motion testing revealed 
that left knee extension was limited to 10 to 15 degrees and 
flexion was limited to approximately 95 degrees.  A 
neurological examination revealed deep tendon reflexes were 
2+ and pinprick was intact.  Muscle testing revealed 5/5 
strength in the lower extremities.  Accompanying x-ray 
testing demonstrated significant medial compartment narrowing 
with secondary patellofemoral osteoarthritic change.  

The Board finds that the preponderance of the evidence of 
record does not support an initial evaluation in excess of 20 
percent for the veteran's service-connected left knee 
disability.  The private and VA medical records from August 
2000, December 2001, and January 2003 all demonstrate that 
the veteran's left knee extension is limited to 10 to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  There 
is no medical evidence of record that the veteran's left knee 
extension was limited to 20 degrees or more.  

The veteran's limitation of flexion in his knee also does not 
provide an initial evaluation in excess of 20 percent.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
provides a noncompensable rating if limited to 60 degrees, a 
10 percent rating if limited to 45 degrees, a 20 percent 
rating if limited to 30 degrees, and a 30 percent rating if 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).  The private and VA medical records from August 
2000, December 2001, and January 2003 all demonstrate that 
the veteran's left knee flexion is limited to between 95 and 
110 degrees.  These findings do not meet the criteria for a 
noncompensable evaluation, much less an evaluation in excess 
of 20 percent.

The Board has also considered the potential application of 
the various provisions of the Schedule.  However, recurrent 
subluxation, lateral instability, ankylosis of the left knee, 
impairment of the tibia and fibula, genu recurvatum, and 
removal or dislocation of the semilunar cartilage have not 
been shown by the medical evidence of record.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 
(2005).

Although the veteran has reported instability of the knee, 
there is no objective evidence of instability of the left 
knee of record.  Because the veteran does not have 
instability of the knee, a separate evaluation is not 
warranted for both arthritis and instability of the knee.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).

The examiner stated in the December 2001 VA joints 
examination that pain was present at the end range of active 
flexion of 100 degrees.  There was less discomfort with 
extension which was limited to -12 degrees.  Additionally, 
the examiner noted no instability and a stable gait.  
Strength in both knees was equal 5/5.  The January 2003 
private medical records revealed equal strength in both knees 
and a gait remarkable for mild left knee flexion contracture.  
There is no medical evidence of additional weakness, 
fatigability, or lack of coordination.  38 C.F.R. §§ 4.40, 
4.45 (2005).  Moreover, pain on motion was not shown to limit 
motion of the knee to the extent to warrant a rating in 
excess of the currently assigned 20 percent evaluation.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; 
see also Deluca v. Brown, 8 Vet. App. 202 (1995).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 20 percent is provided for 
certain manifestations of the service-connected left knee 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and marked 
interference of employment has not been shown due to left 
knee disorder.

In this case, the RO granted service connection and 
originally assigned a 20 percent evaluation for the veteran's 
left knee disorder as of the date of receipt of the veteran's 
claim, i.e., September 14, 2000.  See 38 C.F.R. § 3.400.  
After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 20 percent 
for the service-connected left knee disorder at any time 
subsequent to this date.  Id.; Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

An initial evaluation in excess of 20 percent for the 
veteran's service-connected left knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


